*764Motion, insofar as it seeks leave to appeal from an Appellate Division order that denied appellants’ motion for reargument or, in the alternative, leave to appeal to the Court of Appeals, and that portion of a separate Appellate Division order that affirmed the denial of appellants’ motion for leave to restore the action, dismissed upon the ground that the first-described order and the referred-to portion of the second order do not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.